Citation Nr: 1727945	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a head injury.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to August 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The case was subsequently transferred to the RO in Des Moines, Iowa.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of that proceeding is associated with the record.

The Board remanded the case for further development in September 2012 and February 2016.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain Social Security Administration (SSA) records.  In this regard, in a November 2013 correspondence, the Veteran stated that receives SSA disability benefits.  It is unclear whether these records are relevant to the claims on appeal.  Notably, SSA records are not associated with the claims file.  Nor does it appear that any attempt was made to obtain them.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Veteran was afforded a VA examination in June 2008 in connection with his claims for service connection for bilateral hearing loss and tinnitus.  The examiner opined that it is less than likely that hearing loss and tinnitus can be attributed to military noise exposure.  In so finding, the examiner noted that the Veteran's hearing tests all suggested normal hearing at the time of discharge.  Moreover, she stated that there was no indication or reports of tinnitus or hearing loss until years after discharge from service.  Thus, it appears as if the examiner based her opinion on the finding that the Veteran did not have hearing loss or tinnitus while in service.  She did not, however, discuss the significance, if any, of any threshold shifts between the Veteran's enlistment and separation examinations.  Additionally, the examiner did not address the possibility of delayed-onset of hearing loss.  The absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Board further notes that the examiner did not address the Veteran's contention that he developed hearing loss and tinnitus as a result of a head injury in service.  Therefore, the Board finds that an additional medical opinion is needed.

Finally, it appears that all of the Veteran's VA treatment records have not been obtained.  In that regard, the Veteran testified that he went to a VA hospital around 1985 and 1987, but records have not been associated with the claims file.  Thus, on remand, the AOJ should obtain any outstanding VA medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss, tinnitus, and residuals of a head injury.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, to include any treatment records dated from 1985 to 1987.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the preceding development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the June 2008 VA medical opinions, and lay statements.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus manifested in service or within one year thereafter or are otherwise related to his military service, including from suffering from a traumatic head injury while in service.  

The examiner should address the significance, if any, of any threshold shifts in service.

In so doing, the examiner should also discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from a head injury generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develop from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by a head injury in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

4.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




